Olmstead Update No: 2
Subject: Questions and
Answers Date: July 25,
2000
Dear State Medicaid Director:
In our January 14, 2000 letter to you we conveyed our initial approach to compliance with the
decision in Olmstead v. L.C., 119 S.Ct. 2176 (1999) and outlined a framework for us to respond to
the challenge of crafting comprehensive, fiscally responsible solutions that comply with the
Americans with Disabilities Act. As that letter indicated, the Olmstead decision challenges States
to prevent and correct inappropriate institutionalization of persons with disabilities and to review
intake and admissions processes to assure that persons with disabilities are served in the most
integrated setting appropriate. We indicated our willingness to work closely with States to make
effective use of Medicaid support in your planning and implementation of Olmstead. In that letter
we also recognized that States may have specific issues and questions about the interaction
between the ADA and the Medicaid program and we invited you to submit your comments to the
DHHS Working Group for ADA/Olmstead.
Since the issuance of that letter we have received numerous questions from States and the
disability community. We have begun to review, analyze and develop responses to those
questions. Attached to this letter are some of the questions we have received along with our
responses.
We urge you to continue to submit your questions and recommendations to us so that we may assist
you. Such written correspondence may be sent to:
DHHS Working Group for ADA/Olmstead
c/o Center for Medicaid and State Operations
HCFA, Room S2-14-26, DEHPG
7500 Security Boulevard
Baltimore, MD 21244-1850

or e-mailed to:
ADA/Olmstead@hcfa.gov

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (1 of 11)4/12/2006 11:30:54 AM

This letter, as well as future questions and answers, will be posted on the Health Care Financing
Administration's ADA/Olmstead website. That site can be found at
http://www.hcfa.gov/medicaid/ olmstead/olmshome.htm.

We look forward to continuing our work with you to improve the nation's community service
system.
Sincerely,
Timothy M. Westmoreland Director Center for Medicaid and State Operations Health Care
Financing Administration
Thomas Perez Director Office for Civil Rights
Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations American Public Human Services Association Association of State and
Territorial Health Officials National Association of State Alcohol and Drug Abuse Directors, Inc
National Association of State Directors of Developmental Disabilities Services National
Association of State Mental Health Program Directors National Association of State Units on
Aging National Conference of State Legislatures National Governors' Association

Olmstead/ADA Questions and Answers
On January 14, 2000, the Department of Health and Human Services issued a letter to State
Medicaid Directors discussing the Supreme Court's decision in Olmstead v. L.C., 119 S.Ct. 2176
(1999). In Olmstead, the Supreme Court affirmed that the unjustified segregation and
institutionalization of people with disabilities constitutes unlawful discrimination in violation of the
Americans with Disabilities Act (ADA). The January 14 letter sets out a process for technical
assistance and information sharing, and indicated that questions and recommendations sent to the
departmental workgroup would be posted on a special website. Accordingly, the following set of
Qs&As has been posted on the site (see http://www.
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (2 of 11)4/12/2006 11:30:54 AM

hcfa.gov/medicaid/olmstead/olmshome.htm).
QUESTIONS ABOUT COMPLAINT INVESTIGATION AND
DEVELOPING "COMPREHENSIVE, EFFECTIVELY WORKING"
PLANS
Q1. Since the Supreme Court's ruling, the Department of Health and Human Services (DHHS)
has received over 150 complaints from individuals and organizations alleging that States are not
providing services to qualified individuals with disabilities in the most integrated setting. How is
DHHS addressing these complaints?
A. DHHS' Office for Civil Rights (OCR) is responsible for investigating complaints alleging

discrimination on the basis of disability by public entities related to health and human services,
and by entities receiving funds from DHHS. OCR's first objective is to work promptly and
cooperatively with all parties involved, including States and individuals with disabilities, to
obtain voluntary compliance whenever possible that reflects the balanced approach outlined in
Olmstead.
The Olmstead v. L.C. decision indicates that a court might find a State in compliance with the
ADA integration mandate if it can demonstrate that it has a "comprehensive, effectively working
plan[s]" for providing services to individuals with disabilities in the most integrated setting, and a
waiting list that moves at a reasonable pace not motivated by a desire to keep institutions full.
While the court did not require States to undertake planning, we believe planning is a prudent and
very practical recommendation for moving forward.
In appropriate cases, therefore, OCR is urging States to bring all relevant stakeholders together to
develop and implement comprehensive and effective working plans for providing services to all
qualified individuals with disabilities in the most integrated setting. OCR also is working with
States to cooperatively resolve complaints filed on behalf of individuals. Only if OCR cannot
negotiate a satisfactory resolution will ADA title II complaints be referred to the Justice
Department (DOJ) for resolution.
Q2. What is the Federal government doing to aid States in developing these plans, and to help
States increase their capacity to provide community-based treatment and supports for people with
disabilities?
A. DHHS is providing technical assistance to promote effective implementation of its longstanding
policy of facilitating care and service provision in the most integrated setting. Specifically, OCR is
working with the Health Care Financing Administration (HCFA) to provide technical assistance
regarding individual State's compliance with the ADA. Also, Federal financial participation is
available at the administrative rate to design and administer plans to serve individuals with
disabilities in the most integrated setting, subject to the normal condition that the changes must be
necessary for the proper and efficient administration of the State's Medicaid program.
Even more significantly, DHHS is reviewing its own policies, programs, statutes and regulations to
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (3 of 11)4/12/2006 11:30:54 AM

identify ways to enhance and improve the availability of community-based services. The
Department recognizes that key programs, such as Medicaid, may sometimes present difficulties
for people with disabilities to have access to quality care in the community. The Department is
developing and will implement its own comprehensive plan to eliminate these barriers.
Recognizing that housing is a critical need, we are also working with the Department of Housing
and Urban Development (HUD) to improve affordable, accessible housing opportunities for people
with disabilities (see Q17 below). DHHS is committed to working with States to increase
community-based alternatives to institutional care.
Q3. What recommendations does DHHS have regarding the elements of a comprehensive,

effectively working plan?
A. HCFA and OCR have developed a set of plan recommendations which were attached to the
January 14, 2000 State Medicaid Director letter and we encourage States to follow them. Listed
below are some of the principles underlying the recommendations contained in the letter. For
complete information regarding how to effectively carry out each principle, please consult the
January 14 letter.
Comprehensive, Effectively Working Plans
Principle: Develop and implement a comprehensive, effectively working plan (or plans) for
providing services to eligible individuals with disabilities in more integrated, community-based
settings.
Plan Development and Implementation Process
Principle: Provide an opportunity for interested persons, including individuals with disabilities and
their representatives, to be integral participants in plan development and follow-up.
Assessments on Behalf of Potentially Eligible Populations
Principle: Take steps to prevent or correct current and future unjustified
institutionalization of individuals with disabilities.
Availability of Community-Integrated Services
Principle: Ensure the Availability of Community-Integrated Services.
Informed Choice
Principle: Afford individuals with disabilities and their families the opportunity to make
informed choices regarding how their needs can best be met in community or institutional
settings.
Implications for State and Community Infrastructure

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (4 of 11)4/12/2006 11:30:54 AM

Principle: Take steps to ensure that quality assurance, quality improvement and sound
management support implementation of the plan.
Q4. Does the Olmstead decision require States to have plans to provide services to
people with disabilities in the most integrated setting?
A. The decision does not require a State to have such a plan. However, developing and

implementing a comprehensive plan or supplementing existing plans to address unmet needs is an
important way States may be able to demonstrate that they are in compliance with ADA
requirements and actively address discrimination.
The decision indicates that a court might find a State in compliance with the ADA integration
mandate if it can demonstrate that it has a "comprehensive, effectively working plan[s]" for
providing services to individuals with disabilities in the most integrated setting.
Ideally, all people with disabilities would already be provided with services in integrated settings,
thereby eliminating the need for planning. As a practical matter, however, many States-- including
those that have made significant investment in the development of community-based services--still
face unmet needs. Developing and implementing the kind of plan described by the Supreme Court
in Olmstead is a recommended step towards addressing these needs.
Q5. If a State already has a plan, does it need to develop a new one?
A. It depends on how comprehensive and effective the existing plan is. Ultimately, States must
be able to demonstrate that their existing plans are comprehensive and effectively working.
States are encouraged to evaluate their existing plans using the Recommendations attached to
DHHS' January 14 letter, supplement existing plans as necessary, and monitor them to ensure
that they are being implemented.
Q6. Why should a State engage in planning activity undertaken in response to an OCR
complaint? Will it protect the State from other investigations or litigation?
A. Regulations issued under title II of the ADA direct OCR to investigate complaints against health
and human service-related State and local government entitles. OCR has informed States against
which it has received Olmstead-type complaints of its desire to try and resolve complaints by
helping the State convene stakeholders to develop a comprehensive, effectively working plan to
serve individuals with disabilities in the most integrated setting appropriate to their needs. Where
States or other "respondents" (entities against which OCR has received complaints) engage in
planning processes in good faith and at a reasonable pace, OCR may determine it is possible to
allow plan development to proceed in lieu of investigation. Where a State or other respondent
evinces no intent to undertake planning, or where delays in doing so evidence a lack of good faith,
or where States or other respondents utterly fail to involve stakeholders in plan development, OCR
may determine it necessary to commence
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (5 of 11)4/12/2006 11:30:54 AM

full-blown investigation. Following investigation, if a violation is found and no resolution is
reached, cases may be referred to DOJ for litigation.
The next question concerns the effect of such planning efforts upon legal claims brought by
private litigants, or by non-OCR government actors, such as the DOJ. An agreement between a
State and OCR would not have any direct impact on pending and future title II litigation brought
by a private party or DOJ unless the private parties or DOJ enter into explicit agreements with the
State that incorporate OCR's agreement, either in whole or in part.

That said, although there is no direct linkage between OCR complaint investigations and resolution
activities and pending investigations or litigation brought by other private parties and DOJ, there
may be situations where creating linkages may result in opportunities to bring all parties to the table
to resolve pending claims through negotiation.
Q7. If a State decides to develop a comprehensive plan, what form must it take? Must there be
only one plan, or can there be multiple plans?
A. The precise form of the plan is best determined by those who are responsible for developing
and implementing it. That said, if OCR has a complaint against a State, and OCR has determined
it possible as a preliminary matter to address the complaint by allowing plan development to
proceed, OCR may require the State to have a framework that pulls together the essential elements
of the various plans. In other words, to address a complaint filed with OCR, the State typically
will be asked to demonstrate the pace at which services to people with disabilities are being
provided in the most integrated setting, even if more detailed planning documents are developed
as "subplans."
Q8. In its letter to State Medicaid Directors dated January 14, 2000, DHHS recommends that
States "actively involve people with disabilities in the planning process." Does this mean the
Department believes that groups should be involved in medical treatment decisions?
A. The Department strongly encourages States to provide an opportunity for interested persons,
including individuals with disabilities and their representatives, to participate in the State's overall
plan development process. All stakeholders, including advocacy organizations, should participate
in the plan development process to ensure that any plan is comprehensive, works effectively and is
designed to meet the needs and concerns of all people with disabilities. Consumer directed
organizations, such as independent living centers, often have specific expertise in helping people
with disabilities transition from nursing homes and institutions into the community which States
may wish to utilize. Decisions regarding the treatment and specific placement of an individual
with a disability must be made by that individual in conjunction with the individual's treating
professionals.
QUESTIONS ABOUT WHO IS AFFECTED BY OLMSTEAD V. L.C.
Q9. The decision in Olmstead v. L.C. involved two women with mental retardation and mental
illness. Is
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (6 of 11)4/12/2006 11:30:54 AM

the decision limited to people with similar disabilities?
A. No. The principles set forth in the Supreme Court's decision in Olmstead apply to all individuals
with disabilities protected from discrimination by title II of the ADA. The ADA prohibits
discrimination against "qualified individual(s) with a disability." The ADA defines "disability" as:
(A) a physical or mental impairment that substantially limits one or more of an

individual's major life activities;
(B) a record of such an impairment; or
(C) being regarded as having such an impairment.
To be a "qualified" individual with a disability, the person must meet the essential eligibility
requirements for receipt of services or participation in a public entity's programs, activities, or
services. For example, if the program at issue is open only to children, and that eligibility criterion
is central to the program's purpose, the individual must satisfy this eligibility requirement.
Q10. To meet the definition of disability under the ADA and Section 504, a physical or
mental impairment must be serious enough to limit a major life activity. What kinds of life
activities are considered "major," and when does an impairment "substantially limit" a
major life activity?
A. Examples of major life activities include caring for oneself, walking, seeing, hearing,
speaking, breathing, working, performing manual tasks, and learning. They also include such
basic activities as thinking, concentrating, interacting with others, and sleeping.
An impairment "substantially limits" a major life activity when the individual's important life
activities are restricted as to the conditions, manner, and duration under which they can be
performed in comparison to most people. Some examples of impairments which may, even with
the help of medication or devices, substantially limit major life activities are: AIDS, alcoholism,
blindness or visual impairment, cancer, deafness or hearing impairment, diabetes, drug addiction,
heart disease, and mental illness. The determination whether an impairment "substantially limits" a
major life activity must be made on a case-by-case basis.
Q11. What do the other two prongs of the definition, "record of" or "regarded as having" a
disability mean?
A. The ADA also protects people who are regarded by others as having a substantially limiting
physical or mental impairment, and people who have a record of a substantially limiting physical
or mental impairment. For example, a person who is discriminated against based on his or her
history of a serious seizure disorder is protected by the ADA, even if he or she no longer
experiences seizures. Likewise, a person with a very mild seizure disorder that does not
substantially limit any major life activity and is completely controlled by medication that has no
side effects is protected by the ADA if he or she is discriminated against because he or she is
perceived as, or "regarded as," having a disability.
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (7 of 11)4/12/2006 11:30:54 AM

Q12. What about elderly people and children? Are they covered?
A. No matter what specific impairment or group of people is at issue--including elderly people
and children--each must meet the same threshold definition of disability in order to be covered by
the ADA. The question is: "Does the person have an impairment, have a record of impairment, or

is he or she being regarded as having an impairment, that substantially limits a major life
activity?"
With respect to elderly people, age alone is not equated with disability. However, if an elderly
individual has a physical or mental impairment that substantially limits one of more of his or her
major life activities, has a record of such an impairment, or is regarded as having such an
impairment, he or she would be protected under the ADA.
Q13. Are people with substance abuse problems covered by the ADA?
A. People with substance abuse problems, except for those currently using illegal drugs, are
covered by the ADA if they have a disability that substantially limits a major life activity. This
means that people who have alcoholism, people who are addicted to non-controlled substances
and people who have a history of drug addiction are covered by the ADA if important life
activities are restricted as to the condition, manner, and duration under which they can be
performed in comparison to most people. In addition, although current illegal drug users are not
covered by the Act, persons who use illegal drugs may still be covered if they are discriminated
against based on another disability, such as a mental or physical impairment that substantially
limits a major life activity.
Q14. What is the relationship between the ADA and Section 504 definition of a person with a
disability and the definition of disability used to establish eligibility for entitlement programs such
as SSDI/SSI?
A. The definitions of disability used by entitlement programs are not the same as that used by the
ADA and Section 504. Thus, the fact that an entitlement program such as SSDI/SSI or Medicaid
has determined that a person is not disabled does not mean that they are not covered by the ADA
or Section
504. That said, the fact that someone has been found disabled for purposes of an entitlement
program, while not conclusive, is usually good evidence to support a finding of disability under
the ADA and Section 504.
ADDITIONAL QUESTIONS [SECTION 504; HUD AND DHHS]
Q15. What, if any, relationship does Olmstead v. L.C. have to Section 504 of the Rehabilitation
Act of 1973 (Section 504)?
A. Section 504, which was enacted some seventeen years before the ADA, prohibits
discrimination on the basis of disability by entities which receive Federal funding. Section 504
and the ADA use the same definition of disability. Title II of the ADA extends Section 504's
prohibition of discrimination in

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (8 of 11)4/12/2006 11:30:54 AM

Federally assisted programs to all activities of State governments, including those that do not
receive Federal financial assistance. Although the Olmstead decision interpreted the ADA,

unjustified segregation by a Federally funded program would also constitute disability
discrimination under Section
504. A State program receiving Federal funds must comply with both Section 504 and title II
of the ADA.
Q16. What about the Department of Housing and Urban Development? Is HUD involved in the
Federal government's Olmstead implementation efforts?
Historically, the lack of accessible, affordable housing and necessary community based services has
been a major barrier to the integration of people with disabilities. Access to affordable housing is
frequently a necessary but missing prerequisite for moving out of a nursing home or other
institutional settings. HHS and HUD are strongly committed to assisting States to develop
comprehensive working plans to strengthen community service systems and to actively involve
people with disabilities and their families in the design, development and implementation of such
plans. In some States HUD's "community builders" are aiding plan development, and we urge
States to take advantage of the opportunity to call upon the expertise of our Federal partners,
including HUD, in developing home and community-based infrastructure. Partnerships among
housing, health and human services agencies and other key stakeholders in the disability and aging
communities will prove central to a State's success.
Q17. We have many questions regarding the impact of this decision and how we can come
into compliance with the law. Who should we talk to at HHS?
A. States should direct any questions or requests for technical assistance regarding their ADA
and Section 504 obligations in response to the Olmstead decision to the OCR regional office that
handles complaints filed in that State. A list of regional contacts – local staff designated to
handle "most integrated setting" issues in each region – may be found at the conclusion of this
document. Questions regarding Medicaid or Medicare policy should be directed to your HCFA
regional office.

OCR REGIONAL OLMSTEAD CONTACTS
REGION I Peter Chan
(617) 565-1353
(617) 565-3809 fax
REGION II Patricia Holub
(212) 264- 4997
(212) 264 -3039 fax
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (9 of 11)4/12/2006 11:30:54 AM

REGION III Ed Lewandowski

(215) 861- 4445 Paul Cushing (Backup)
(215) 861- 4441 (215) 861- 4431 fax
REGION IV Mildred Wise
(404) 562-7866 Roosevelt Freeman
(404) 562-7886
(404) 562-7881 fax
REGION V Michael Kruley
(312) 886-5893 Al Sanchez (312)353-5531
(312) 886-2301 fax
REGION VI George Bennett
(214) 767- 4546 Ralph Rouse (Backup)
(214) 767- 4056
(214) 767- 0432 fax
REGION VII Jean Simonitsch
(816) 426 - 6513 John Halverson
(816) 426 - 7236 Peter Kemp (Backup)
(816) 426 - 7236
(816) 426 - 3686 fax
REGION VIII Andrea Oliver
(303) 844- 4774 Jean Lovato
(303) 844- 7835
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (10 of 11)4/12/2006 11:30:54 AM

Velveta Golightly-Howell
(303) 844- 5101
(303) 844- 6665 fax
REGION IX Mario Sagatelian
(415) 437- 8326 Monica Eskridge
(415) 437- 8324 (415) 437- 8329 fax
REGION X Bennett Prows
(206) 615- 2621 Carmen Rockwell
(206) 615 -2288
(206) 615- 2297 fax
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd072500a.asp (11 of 11)4/12/2006 11:30:54 AM

